ORDER
PER CURIAM.
The appeal in this case having been taken in violation of the provisions of Maryland Rule 2-602 (formerly Rule 605), it is this 13th day of April, 1988
ORDERED, by the Court of Appeals of Maryland, that the appeal be, and it is herewith, dismissed. See Washington Sub. San. Com’n v. Frankel, 302 Md. 301, 487 A.2d 651 (1985); Potter v. Bethesda Fire Dept., Inc., 302 Md. 281, 487 A.2d 288 (1985); East v. Gilchrist, 293 Md. 453, 445 A.2d 343 (1982); Biro v. Schombert, 285 Md. 290, 402 A.2d 71 (1979); Carl Messenger Service v. Jones, 72 Md.App. 1, 527 A.2d 763 (1987); Harford Sands, Inc. v. Levitt & Sons, *39527 Md.App. 702, 343 A.2d 544, cert. denied, 276 Md. 744 (1975); and it is further
ORDERED that costs be paid by the appellant. Mandate to issue forthwith.